WILKINSON, Chief Judge,
concurring:
Traditionally, indeed for most of our history, education has been largely a matter of state and local concern. The dissents, however, approach education as a federal judicial enterprise. The dissenters seize upon one loose, slippery, litigious phrase — “legitimate pedagogical concern” — and consign it to the mercies of the federal courts. They provide not one iota of guidance to local school administrators on the interpretation of this tantalizing formulation, nor could they. What is “legitimately pedagogical” will inevitably mean one thing to one judge or jury and something else to another.
. This is precisely the process by which 42 U.S.C. § 1983 becomes an instrument of disenfranchisement. In this case, that provision would remove from students, teachers, parents, and school boards the right to direct their educational curricula through democratic means. The curricular choices of the schools should be presumptively their own— *372the fact that such choices arouse deep feelings argues strongly for democratic means of reaching them.*
I would affirm the judgment of the district court.

 The dissents contend that all the intrusiveness occasioned by the terai “legitimate pedagogical concern” can be ascribed to the Supreme Court. It is obviously not the Supreme Court’s use of the phrase to which I object, but the dissents’ aggressive misapplication of it to all curricular decisions.